Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theannual report ofNew Energy SystemsGroup (the "Company") on Form 10-K for theyear ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Fushun Li, Chief Executive Officer of the Company, certify that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 15, 2010 /s/ Fushun Li Fushun Li Chief Executive Officer
